Citation Nr: 1736896	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  10-32 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for a right knee disability prior to May 14, 2014, and a rating in excess of 10 percent thereafter.  

2.  Entitlement to an initial compensable rating for a left knee disability prior to May 14, 2014, and a rating in excess of 10 percent thereafter.  

3.  Entitlement to an initial rating in excess of 20 percent for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2000 until June 2009.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board remanded this claim in April 2014 and August 2016.  The claim has since returned for further appellate consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, the Veteran's claims require additional development.  

Although the Veteran underwent additional examinations for his claims since the Board's August 2016 remand, the directives were not fully completed; all of the Board's questions were not answered.  The Veteran has a right, as a matter of law, to compliance with remand instructions, and the Board has a duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, the Board has no discretion in remanding this yet again.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his bilateral knee disability and left shoulder disability, and make arrangements to obtain all records, including updated treatment records, that are not already associated with the claims file.

Specifically, ask for authorization to obtain records from the healthcare providers involved in his left shoulder surgery.

Ensure all outstanding VA records are associated with the claims file, specifically to include records since October 2016.  

2.  After receipt of records, schedule the Veteran for an appropriate examination for a report on the current severity of his bilateral knee disability.  The VA examiner is asked to review the record prior to the examination, and to conduct a complete examination, including all diagnostic tests.  

The examiner is asked to respond to the questions posed by the Board along with all questions listed on the examination form.  All directives must be addressed.  

The examination report must contain a diagnosis for each knee.  In providing this information, the examiner is asked to address any past diagnoses in the record, particularly the diagnosis of bilateral patellofemoral syndrome in the July 2009 VA examination and the bilateral degenerative joint disease diagnosis in the May 2014 VA examination.  

The examiner is specifically asked to obtain a detailed medical history from the Veteran.  The report must address the Veteran's pain management strategies, including any previous or current prescription drug use for pain.

The examiner is asked to provide an opinion on the significance of the February 2008 x-ray showing bilateral joint space narrowing.  This opinion must comment on February 2008 x-ray's relevance to the degenerative arthritis shown on the September 2014 x-ray.  

The examiner is asked to respond to the questions posed by the Board along with all questions listed on the examination form.  All opinions must be accompanied by explanatory rationale.

3.  Schedule the Veteran for an appropriate examination for a report on the current severity of his left shoulder disability.  The examiner is asked to review the record prior to the examination, and to conduct a complete examination with all necessary diagnostic tests.

The examination report must contain a diagnosis.  In providing this information, the examiner is asked to address any past diagnoses in the record, particularly the diagnosis of a SLAP tear in the February 2008 VA examination, and the rotator cuff tear impingement syndrome in the May 2014 VA examination.  

The examiner is specifically asked to obtain a detailed medical history from the Veteran.  The report must include any treatments the Veteran has undergone, including surgical procedures or replacements.  

The Veteran indicated he had shoulder surgery during the May 2014 examination.  However, the October 2016 examiner did not provide additional information about whether a surgery occurred.  The examiner is asked to state whether the Veteran underwent surgery on his left shoulder and provide an opinion on the surgery's impact on the Veteran's disability.  In addition, the examiner must confirm any asserted prosthetic implantation through radiographic examination in the left shoulder.

Regarding shoulder diagnostic testing, the examiner is asked to explain the significance of all positive test results contained in the February 2008, May 2014, and October 2016 VA examinations.  He had a positive Neer impingement sign, O'Driscols, Hawkins impingement test, empty-can test, external rotation, lift-off subscapularis test, and crank apprehension and relocation test.  For each positive test, explain what condition they are testing for, and if currently present.  In addition, explain how does the condition impact the functionality of his arm and what symptoms does the condition cause.  

The examiner is asked to respond to the questions posed by the Board along with all questions listed on the examination form.  All opinions must be accompanied by explanatory rationale.

4.  Following the completion of the above directives, review the claims file to ensure compliance with this remand. 

5.  Then, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




